Title: From John Adams to George Miller, 27 June 1798
From: Adams, John
To: Miller, George,Connoll, William L.



To the Agricultural Society of Beaver Creek and hanging Rock, Kershaw County South Carolina.GentlemenPhiladelphia June 27 1798

I thank you for this friendly Address and your kind Wishes for my Happiness. My Wishes to govern in  peace, are as earnest as yours. But to govern long in Peace or War is no part of my Object of my desires. I had rather at my Age I had rather cultivate with you the tranquil delights of Agriculture
The Scientific and practical Cultivators of the Soil may be presumed impartial. Your approbation therefore of the Measures of Government is peculiarly pleasing
Your disdain of inveigling designs becomes your Characters as Men of science and Integrity as well as Patriots.
Those who love the Soil and know its Value will generally defend it with their Lives and Fortunes.
Those who Study and cultivate the Land they live in, seldom forget its Creator; your Prayer for your Government therefore is in Character.
The Name of Washington can never be forgotten in the Annals of America. Another Deluge, if it Spared a single Family, would not obliterate it.
John Adams